Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050079592 (hereinafter “Takagi”) in view of US 20130079237 (hereinafter “Crisanti”).
	Claim 1 recites: 
“An antigen array comprising groups of antigen-coated beads fixed on  a solid carrier, wherein each group comprises:
beads comprising at least a first sub-population and a second sub-population, wherein each sub-population of the beads has a different characteristic and is coated with a predetermine allergen, or
beads comprising at least a first sub-population and a second sub-population, wherein each sub-population of the beads has a different characteristic and is coated with a predetermined set of different allergens, 
wherein the solid carrier is a sheet or plate and wherein the characteristics of the beads are size, material, surface coating, hydrophobicity, electric charge, surface porosity, and allergen coupling chemistry, 
thereby creating an array which presents for binding a variety of epitopes of the predetermined allergen or set of different allergens.
Takagi discloses the following parts of the claim 1:
an antigen array comprising groups of antigen-coated beads fixed on a solid carrier [see in paras. 0050 and 0051 disclosing a bead array with probes fixed on the beads; and see para. 0033, 0038, 0042 disclosing multiple types of beads], wherein each group comprises:
different beads coated with a set of detection antigens, 
[see paras. 0016-0017 a bead array having a reactive region includes a plurality of the same type of bead on which a single type of biological substance is fixed, or in which the reactive region includes multiple types of bead groups, each bead group including beads on which a single type of biological substance is fixed; see para. 0020 disclosing that the biological substance is any protein; see also para. 0042 disclosing a region of a single type of beads or a region of multiple types of beads],
wherein the solid carrier is a sheet or plate 
[see paras. 0037 and 0039 disclosing that the solid-phase base onto which the beads are ejected can be glass or silicon or metal and can be flat with wells].
Examiner notes that Takagi further discloses the following.
“The method for manufacturing a bead array of (4), wherein the reactive region includes multiple types of bead groups, each bead group including beads on which a single type of biological substance is fixed.” Para. 0017 (emphasis added).
Takagi discloses “[a] method for manufacturing a bead array of (4), wherein the biological substance is any one of nucleic acid and protein.” Para. 0020.
“Examples of materials for making the beads according to the present invention may include, but are not be limited to, plastic, ceramic, polystyrene, methylstyrene, acrylic polymer, triazole, carbon graphite, titanium dioxide, glass, silica, latex, and magnetic materials.  The diameter of the beads according to the invention is preferably from about 0.02 to about 10 .mu.m, and more preferably from about 0.2 to about 5 .mu.m.  The beads may not be spherical.  They may also be porous to increase their surface area.  The diameter of the beads may vary, but preferably the variation does not allow the bead to extend beyond the above-mentioned range.” Paragraph 0033 (emphasis added).
“The material, type, and thickness of the solid-phase base may be preferably selected by one skilled in the art, depending on the types of nucleic-acid or protein probes, a means for detecting a signal, and so on.” Paragraph 0038.
“As the liquid including the beads, multiple types of liquids each including beads on which a single type of biological substance is fixed is preferable in terms of controlling mixed beads.  Different types of liquids are separately contained in the container so as not to be mixed with each other, and are ejected while being controlled separately.  By controlling the ejection of the liquids separately, it is possible to form a reactive region of a single type of bead, or to form a reactive region of multiple types of beads by mixing different types of liquids at a desired ratio in the region.” Paragraph 0042 (emphasis added).
Thus Takagi discloses “multiple types of bead groups, each bead group including beads on which a single type of biological substance is fixed” (para. 0017, emphasis added). 
While Takagi does not disclose 4 or more groups as an example of a number of groups of beads, it would have been obvious or predictable that the number of bead groups can be any various number, including 4 or more. Where there are 4 groups of beads, each with a single type of biological substance, each group is equivalent to Applicant’s “sub-population in sections (i) and (ii). Two groups are equivalent to Applicant’s subpopulation in section i), and another two groups are equivalent to Applicant’s sub-population in section (ii).
Also, while Takagi does not give an example of two of the sub-populations of having different characteristics wherein the characteristics of the beads are size, material, surface coating, hydrophobicity, electric charge, surface porosity, and allergen coupling chemistry, Takagi does disclose that “[the material, type, and thickness of the solid-phase base may be preferably selected by one skilled in the art, depending on the types of nucleic-acid or protein probes, a means for detecting a signal, and so on.” Paragraph 0038 (emphasis added).
Thus given the teachings of Takagi on the selection of bead type and the selection of probes, the Takagi disclosure makes obvious that sub-populations of beads may be different material, type, and thickness, depending on the antigen probes.
Takagi however is silent as to the detection antigen being “an allergen, an infection marker or an autoantigen” that is recited in Applicant’s claim 1.
	However, Examiner notes that Takagi discloses an invention for manufacturing a 
microarray including beads having biological substances fixed on their surface, and a method for detecting a target substance [para. 0003]. 
In the background disclosure, Takagi discloses that techniques of analyzing genes and proteins have advanced the identification of the mechanisms of cancers and other specific diseases.  In order to facilitate disease diagnoses and medical checkups utilizing the analysis techniques, microarrays are expected to contribute.  Examples of such microarrays include a DNA microarray and a 
protein microarray. [Para. 0005]
 	Takagi further discloses that the protein microarray is used to capture target protein in biological samples (e.g. blood serum, urine, spinal fluid, synovial fluid, saliva, tissue homogenate) and various other samples containing protein (e.g. cell culture supernatant, cultured cell breaking fluid), utilizing its affinity for the surface of the spots. Para. 0007.
Paragraph 0045 of Takagi discloses that after the reaction test, target substances are
detected and measured. 
Thus Takagi discloses use of the protein bead arrays for detection of various analytes as
may be desirable. However, Takagi is silent as to the protein being an antigen that is an allergen.
	Moreover Crisanti teaches the following.
	Crisanti teaches a method and device for assessing if a subject is at risk of developing or has already developed asthma, conjunctivitis or rhinitis, using antigens. Paragraph 0001.
To facilitate parallel processing of large numbers of antigens, preferably the plurality of antigens are bound to at least one solid support having a plurality of addresses each of which has a distinct, i.e. specific, antigen disposed thereon.  The use of a solid support is advantageous since it enables parallel processing of a large number of antigens whilst minimising the time and effort required. Paragraph 0075.
	In one embodiment the solid support is a plurality of beads each being separately identifiable by means of an address.  Suitable addresses include RFID tags, mass tags, fluorescent tags, optical encoding, digital magnetic tags, spectrometric encoding and the like. Paragraph 0079.
 	In other embodiments the solid support is a microarray.  The term "microarray" as used herein, refers to an ordered array of spots presented for binding of IgE antibodies.  Microarrays of the present invention comprise at least two, at least nine, at least fifty, at least one hundred, at least five hundred or at least one thousand spots.  In some embodiments the microarray may comprise at least 10,000, 40,000, 100,000, or 1,000,000 different and distinct spots.  The spots may be at a density of from about 100/cm.sup.2 to about 1000/cm.sup.2 or greater. Paragraph 0080.
 	A "spot" refers to a reagent or reagents, in this instance a specific antigen or allergen preparation, deposited at a particular address, in this instance a physical location, on the array surface.  Typically a spot is characterised by the presence of one or more specific molecules (e.g. particular proteins, allergen extracts, antigens, etc.).  Spots may be from 10 to 2000 .mu.m in diameter, 50-500 .mu.m in diameter or 150-250 .mu.m in diameter.  Antigens may be applied to the surface of a solid support at a spotting concentration of from 0.008 mg/ml to 3 mg/ml in order to form an 
array. Paragraph 0081.
 	Systems suitable for measuring or reading fluorescence signals from microarrays are known.  Generally an image is constructed by scanning the slide in two dimensions under a laser spot.  An image can be acquired in about one minute, but the analysis is complicated in terms of the image analysis 
processes.  These processes can be complex because of both the large amount of data generated and the analysis algorithms required to produce an unambiguous measurement of the integrated signal from each spot or micro-spot. Paragraph 0082.
	It would have been obvious to one skilled in the art to utilize allergen antigens, and more specifically, antigens for binding of IgE antibodies, as the specific types of antigens in the Takagi invention since Crisanti teaches the benefits of such an array for detecting asthma, conjunctivitis or rhinitis. The skilled artisan would have had reasonable expectation of success in utilizing antigens in the Takagi array given that Takagi teaches that various reagents can be used in the array, and both inventions utilize similar detection techniques such as fluorescence detection (see para. 0191 in Takagi, and para. 0082 in Crisanti.)
	As to claim 2, see paragraphs 0017 and 0020 in Takagi disclosing that the biological substance (on the array) is a protein, which is also an organic chemical compound.  
As to claim 3, Takagi is silent as to the source of the biological substance. However it would have been obvious to one skilled in the art that various sources of the biological substance may be used in the Takagi invention, such as a polypeptide or protein that is expressed recombinantly as shown by Zhu in paragraph 0017, since Takagi does not limit the biological substances to a specific source.
As to claim 4, Takagi is silent as to the source of the biological substance. However it would have been obvious to one skilled in the art that various sources of the biological substance may be used in the Takagi invention, such as a polypeptide or protein that is from a biological sample such as an extract or lysate from a biological source, since Takagi does not limit the biological substances to a specific source.
As to claim 5, Takagi discloses in paragraph 0033 that the bead can have a diameter of .02-10 microns. Examiner notes that .02 microns is equivalent to 20 nm, which falls within the range recited by Applicant.
As to claim 6, Takagi discloses polystyrene beads in paragraph 0059.
As to claim 8, Takagi discloses that the in paragraph 0037 that the solid-phase base may include glass, silicon, or metal, and the surface may be flat with wells [thus it is understood that the solid-phase base is a plate that is non-porous.]
	As to claim 9, see figure 5 of Takagi and paragraphs 0057 and 0060 disclosing wells in a rectangular pattern, wherein a single type of liquid was supplied to a single well or multiple types of 
liquid were supplied to a single well in order to mix different types of beads such that 500 to 1000 beads may be supplied to a single well. Also, there are at least 25 wells and therefore at least 25 different types of beads in the embodiment where a single type of liquid (with a type of bead) is supplied to a single well.
	As to claim 11, in the modified Takagi invention, each group of antigen (or allergen) coated beads comprises beads coated with a set of different allergens (see para. 0017 of Takagi).
	As to claim 19, see paragraphs 0037 and 0039 of Takagi disclosing that the solid-phase base onto which the beads are ejected can be glass or silicon or metal and can be flat with wells. In paragraph 0044, it is disclosed that the wells supplied with the beads are covered, so that each well can serve as a micro reactive chamber.  In paragraph 0045, it is disclosed that if the cover plate has an inlet for supplying a target sample or reactive chemicals and an outlet for letting them out, it is possible to supply 
liquid with a syringe or automated assay device for a performing a reaction test.  While any cover will do, a glass cover is preferable when using light for detecting target substances.  After the reaction test, target substances are detected and measured. 
	Thus the wells with a cover is equivalent to a cartridge comprising a test chamber (a well or multiple wells) for the antigen array. The outlet is equivalent to a reservoir for liquid waste (as a broadest reasonable interpretation of a reservoir for liquid waste since the outlet is a type of reservoir given that it can hold liquid). 


Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050079592 (hereinafter “Takagi”) in view of US 20130079237 (hereinafter “Crisanti”), as applied to claim 1 above, and further in view of 20160060687 (hereinafter “Zhu”).
Takagi and Cristanti have been discussed above.
As to claim 7, Takagi is silent as to whether the antigen or set of antigens is coupled to the beads covalently or non-covalently.
However, Zhu teaches in paragraph 0255 that in some embodiments, the target analyte [on the bead of the array] is coupled to the solid support covalently or non-covalently. See also, for example, paragraph 0033 disclosing coupling non-covalently. See paragraph 0022 disclosing that the solid support can be a bead. It would have been obvious to one skilled in the art to utilize various known coupling methods, including covalent or non-covalent coupling known in the art as shown by Zhu, to couple the allergen antigens in the modified Takagi invention since it is understood that the allergens are bound via some means, such as the covalent or non-covalent coupling.
As to claim 20, Takagi is silent as to a kit, buffer, control sample, and instructions.
However Zhu teaches use of a kit comprising materials for the disclosed assays (para. 0390). Zhu also gives an example of using a buffer to wash non-specific interaction (para. 0443). Paragraph 0408 discloses use of a kit and control samples for comparison to identify disease specific target analytes, which can be used as targets for drug development or as molecular markers of disease. Paragraph 0436 discloses that kits may further include instructions for practicing the subject methods.  
	It would have been obvious to one skilled in the art to utilize a kit, buffer, control sample, and instructions in the Tagaki invention, as exemplified by Zhu, as may be desirable for convenience and purposes as shown by Zhu.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050079592 (hereinafter “Takagi”) in view of 20160060687 (hereinafter “Zhu”), and further in view of US 9,488,648 (hereinafter “Neely”).
	Regarding claim 21, Takagi and Zhu, discussed above, are silent as to the base (having wells) (equivalent to Applicant’s claimed cartridge) is contained in an apparatus comprising a chamber for one or more cartridges, a pipettor and a device for signal detection.
Takagi does disclose in paragraph 0045 that the solid-phase base on which the wells are formed, is joined with a cover plate to form a lid to form a reactive chamber in which wells join one another through gaps smaller than the diameter of the beads.  Since the gaps are small, the beads do not move to other adjacent wells.  Also, if the cover plate has an inlet for supplying a target sample or reactive chemicals and an outlet for letting them out, it is possible to supply liquid with a syringe or automated assay device for a performing a reaction test.  While any cover will do, a glass cover is preferable when using light for detecting target substances.  After the reaction test, target substances are detected and measured. Paragraph 0045. The Takagi solid-phase base with wells is equivalent to a cartridge based on the structural features described by Takagi. 
Moreover, Neely discloses the following.
The invention features a system for the detection of one or more analytes, the system including: a removable cartridge sized to facilitate insertion into and removal from the system, wherein the removable cartridge is a modular cartridge including (i) a reagent module for holding one or more assay reagents; and (ii) a detection module including a detection chamber for holding a liquid sample including the magnetic particles and the one or more analytes, wherein the reagent module and the detection module can be assembled into the modular cartridge prior to use, and wherein the detection chamber is removable from the modular cartridge.  The modular cartridge can further include an inlet module, wherein the inlet module, the reagent module, and the detection module can be assembled into the modular cartridge prior to use.  In certain embodiments, the system further includes a system computer with processor for implementing an assay protocol and storing assay data. Col. 24, line 36 to col. 25, line 5. 
	Neely also discloses readers [detectors] in the system for assay detection. See for example column 24, line 12 to column 25, line 5.
	Thus Neely teaches that a cartridge, comprising an inlet, assay, and detection module, can be inserted into and removed from an assay system with a detector. It would have been obvious to one skilled in the art to provide the modified Takagi cartridge into an assay system, as a configuration that facilitates detection of materials in the cartridge using the system. Moreover, insertion of the cartridge into specifically a chamber in the system would have required ordinary skills since it is predictable that providing a chamber in the system would perform the disclosed function of holding the cartridge that is inserted into the system.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant has amended claim 1 and states that allergens and other antigens often consist of several antibody binding epitopes that have different adsorption conditions, so the use of the two sub-populations of beads allows the present array to bind and display different epitopes of an allergen. Applicant further states that this provides greater sensitivity of detection and lessens or avoids a bias in results due to the manner of coupling an allergen to the beads. 
However, as mentioned in the grounds for rejection above, Takagi discloses “multiple types of bead groups, each bead group including beads on which a single type of biological substance is fixed” (para. 0017, emphasis added). 
While Takagi does not disclose 4 or more groups as an example of a number of groups of beads, it would have been obvious or predictable that the number of bead groups can be any various number, including 4 or more. Where there are 4 groups of beads, each with a single type of biological substance, each group is equivalent to Applicant’s “sub-population in sections (i) and (ii). Two groups are equivalent to Applicant’s subpopulation in section i), and another two groups are equivalent to Applicant’s sub-population in section (ii).
Also while Takagi does not give an example of two of the sub-populations of having different characteristics wherein the characteristics of the beads are size, material, surface coating, hydrophobicity, electric charge, surface porosity, and allergen coupling chemistry, Takagi does disclose that “[the material, type, and thickness of the solid-phase base may be preferably selected by one skilled in the art, depending on the types of nucleic-acid or protein probes, a means for detecting a signal, and so on.” Paragraph 0038 (emphasis added).
Thus given the teachings of Takagi on the selection of bead type and the selection of probes, the Takagi disclosure makes obvious that sub-populations of beads may be different material, type, and thickness, depending on the antigen probes.
	While Takagi does not teach the benefits disclosed by Applicant, nevertheless, the scope of the teachings of Takagi encompasses Applicant’s claimed invention.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1678